In a proceeding pursuant to CPLR article 78 to review a determination of the respondent dated June 1989, which denied the petitioner parole, the appeal is from an order and judgment (one paper) of the Supreme Court, Queens County (Katz, J.), dated September 18, 1990, which granted the petition, and directed that the petitioner be granted parole and immediately released from prison.
Ordered that the order and judgment is reversed, on the law, without costs or disbursements, and the proceeding is dismissed.
*603In denying the petitioner’s application for parole, the New York State Division of Parole determined that the petitioner’s release was incompatible with the welfare of society, and that the petitioner would not remain at liberty without violating the law. In support of these conclusions, it cited the multiple counts for which the petitioner was imprisoned, the excessive violence and bizarre nature of the offenses, and that the petitioner was a police sergeant who totally disregarded and placed himself above the law (see, Correction Law § 805; 9 NYCRR 8002.1; Executive Law § 259-i [2] [a]). This determination was supported by the record and was made in accordance with the law (see, Matter of McKee v New York State Bd. of Parole, 157 AD2d 944, 945; Matter of Confoy v New York State Div. of Parole, 173 AD2d 1014, 1015). Accordingly, the Supreme Court should not have disturbed the determination. Thompson, J. P., Balletta, Eiber and Ritter, JJ., concur.